 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YASIR MEHMOOD,                                     No. 2:18-cv-2931-JAM-KJN PS
12                      Plaintiff,
13          v.                                          ORDER AND
14   JEANNE MARIE MARTIN & MICHAEL                      FINDINGS AND RECOMMENDATIONS
     CHAVEZ,
15
                        Defendants.
16

17

18          Plaintiff Yasir Mehmood, who proceeds in this action without counsel, filed his complaint

19   and application to proceed in forma pauperis in October of 2018. (ECF Nos. 1, 2) The Court

20   granted Plaintiff’s IFP application, ordered service, and set an initial scheduling conference for

21   May 2, 2019. (ECF Nos. 4, 6). However, on March 18, 2019, the Court determined that in light

22   of Plaintiff’s detention, the scheduling conference should be vacated. (ECF No. 7.) The Court

23   ordered the parties to file a joint status report by April 25, 2019. (Id.)

24          The parties failed to submit any reports, and so on June 7 the court ordered plaintiff to

25   show cause in writing why this action should not be dismissed pursuant to Federal Rule of Civil

26   Procedure 41(b) for failure to prosecute and failure to comply with the court’s orders. (ECF No.

27   8.) The court observed that even though the Clerk provided plaintiff with copies of the summons

28   for service in December of 2018, no statement has been filed indicating the required documents
                                                        1
 1   were submitted to the U.S. Marshal, and neither Defendant has appeared in this action. (Id.) This

 2   strongly suggested that plaintiff failed to submit the process documents to the United States

 3   Marshal in compliance with the Court’s order. (Id.)

 4          The new twenty–one day deadline to respond to the OSC has now passed, and plaintiff

 5   again failed to respond. For the reasons discussed below, dismissal is warranted at this juncture.

 6          Eastern District Local Rule 110 provides that “[f]ailure of counsel or of a party to comply

 7   with these Rules or with any order of the Court may be grounds for imposition by the Court of

 8   any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”

 9   Moreover, Eastern District Local Rule 183(a) provides, in part:

10                  Any individual representing himself or herself without an attorney
                    is bound by the Federal Rules of Civil or Criminal Procedure, these
11                  Rules, and all other applicable law. All obligations placed on
                    “counsel” by these Rules apply to individuals appearing in propria
12                  persona. Failure to comply therewith may be ground for dismissal,
                    judgment by default, or any other sanction appropriate under these
13                  Rules.
14   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

15   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

16   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

17   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

18   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

19   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

20   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.
21   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

22   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

23   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

24   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

25   for dismissal”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal

26   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with
27   any order of the court”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

28   1986) (per curiam) (stating that district courts have inherent power to control their dockets and
                                                       2
 1   may impose sanctions including dismissal or default).

 2          A court must weigh five factors in determining whether to dismiss a case for failure to

 3   prosecute, failure to comply with a court order, or failure to comply with a district court’s local

 4   rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:

 5                  (1) the public’s interest in expeditious resolution of litigation; (2)
                    the court’s need to manage its docket; (3) the risk of prejudice to
 6                  the defendants; (4) the public policy favoring disposition of cases
                    on their merits; and (5) the availability of less drastic alternatives.
 7

 8   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002); Ghazali, 46

 9   F.3d at 53. The Ninth Circuit Court of Appeals has stated that “[t]hese factors are not a series of

10   conditions precedent before the judge can do anything, but a way for a district judge to think

11   about what to do.” In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1226

12   (9th Cir. 2006).

13          Here, the first two Ferdik factors strongly support dismissal. Plaintiff’s repeated failure to

14   respond to the court’s order or effectuate service upon defendants strongly suggests that plaintiff

15   is not interested in seriously prosecuting the action, or at least does not take his obligations to the

16   court and other parties seriously. Indeed, plaintiff has not even requested an extension of time on

17   any articulated basis, let alone shown good cause for a further extension of time to comply with

18   the court’s orders. 1 Any further time spent by the court on this case will consume scarce judicial

19   resources and take away from other active cases.

20          The third Ferdik factor, prejudice to a defendant, also favors dismissal. This case has
21   remained stagnant since plaintiff initially filed his complaint in October of 2018, and at a

22   minimum, defendants have been prevented from attempting to resolve this case on the merits by

23   plaintiff’s unreasonable delay in prosecuting this action.

24
     1
      To date, the court’s service of its orders by mail have not come back unreturned. However,
25   even if they had, it is plaintiff’s duty to keep the court informed of their current address, and
26   service of the court’s orders at the address on record was effective absent the filing of a notice of
     change of address. In relevant part, Local Rule 182(f) provides: “Each appearing attorney and
27   pro se party is under a continuing duty to notify the Clerk and all other parties of any change of
     address or telephone number of the attorney or the pro se party. Absent such notice, service of
28   documents at the prior address of the attorney or pro se party shall be fully effective.”
                                                         3
 1          The fifth Ferdik factor, which considers the availability of less drastic measures, also

 2   supports dismissal of this action. As noted above, the court has actually pursued remedies that

 3   are less drastic than dismissal. The court sua sponte granted plaintiff additional time to respond

 4   to the scheduling order, or serve defendants, or voluntarily dismiss the case under Fed. R. Civ. P.

 5   41(a) Additionally, the court finds no suitable alternative to recommending dismissal of the

 6   action. In light of plaintiff’s repeated failure to respond, despite the court’s explicit orders, the

 7   court has little confidence that plaintiff would pay monetary sanctions if they were imposed in

 8   lieu of dismissal. Based on the limited record before the court at this stage of the proceedings, the

 9   court also cannot properly fashion any issue or evidentiary sanctions.

10          The court recognizes the importance of giving due weight to the fourth Ferdik factor,

11   which addresses the public policy favoring disposition of cases on the merits. However, the

12   fourth Ferdik factor is outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure

13   to serve defendants and comply with court orders that precludes a disposition on the merits.

14          Therefore, after carefully evaluating and weighing the Ferdik factors, the court concludes

15   that dismissal is appropriate.

16          Accordingly, IT IS HEREBY RECOMMENDED that:

17          1. The entire action be dismissed pursuant to Federal Rule of Civil Procedure 41(b); and

18          2. The Clerk of Court be directed to close this case.

19          In light of the foregoing recommendations, IT IS ALSO HEREBY ORDERED that all

20   pleading, discovery, and motion practice in this action are stayed pending resolution of these
21   findings and recommendations. With the exception of objections to the findings and

22   recommendations and non-frivolous motions for emergency relief, the court will not entertain or

23   respond to further motions or filings until the findings and recommendations are resolved.

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

26   days after being served with these findings and recommendations, any party may file written
27   objections with the court and serve a copy on all parties. Such a document should be captioned

28   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
                                                        4
 1   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 2   objections. The parties are advised that failure to file objections within the specified time may

 3   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 4   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

 5          IT IS SO ORDERED AND RECOMMENDED.

 6   Dated: July 2, 2019

 7

 8

 9
     mehm.2931
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
